                                       Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 1 of 23




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   EASTON STOKES,
                                  11                  Plaintiff,                            No. C 19-04613 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   UNITED STATES DEPARTMENT                             ORDER RE CROSS-MOTIONS
                                       OF JUSTICE, THE ATTORNEY                             FOR SUMMARY JUDGMENT
                                  14   GENERAL OF CALIFORNIA, et al.,
                                  15                  Defendants.

                                  16

                                  17                                         INTRODUCTION

                                  18        A federal statute imposes a lifetime ban on possession of a firearm for anyone “who has

                                  19   been committed to a mental institution,” a statutory term requiring “robust judicial

                                  20   involvement,” according to our court of appeals. In the instant case, a teenager got high and,

                                  21   after a 72-hour treatment, medical personnel “certified” him for a further fourteen-day

                                  22   residential treatment. No judge was ever involved. Decades later, he now wishes to inherit

                                  23   two firearms from his grandfather. This order holds that the “certification” did not (and does

                                  24   not) bar him from possessing the firearms because it did not constitute a “commitment” within

                                  25   the meaning of the federal statute. Therefore, summary judgment for plaintiff must be

                                  26   GRANTED. Federal defendants’ cross-motion for summary judgment must be DENIED. The

                                  27   California Attorney General’s motion for summary judgment under the Eleventh Amendment

                                  28   is DENIED.
                                       Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 2 of 23




                                   1                                            STATEMENT

                                   2         In March 2002, when he was an eighteen-year-old high school senior, plaintiff Easton

                                   3   Stokes ingested psychedelic, psilocybin mushrooms, drank alcohol, and smoked marijuana

                                   4   over a period of several days. He needed medical help. His friends and foster family took him

                                   5   to Kaiser Permanente Santa Rosa Hospital. According to handwritten notes from a doctor on a

                                   6   form titled “PHYSCHIATRY: DIAGNOSTIC INTAKE EVALUATION (MEDICATION),”

                                   7   plaintiff told the evaluating doctor that (Dkt. No. 79 at 1):

                                   8                after binging on psychedelic mushrooms [approximately a week
                                                    prior,] he ha[d] been having difficulty sleeping, ha[d] been
                                   9                skipping school . . . “not [himself,]” culminating in a night of . . .
                                                    heavy [marijuana] use last Friday night in which he ‘freaked out,’
                                  10                hit a close friend, and other impulsive acts . . . .
                                  11         Under the section of the form for “Assessment (Brief narrative case summary),” the

                                  12   evaluating doctor wrote (id. at 5):
Northern District of California
 United States District Court




                                  13                Pt in the aftermath of hallucinogenic drug binge, who has not fully
                                                    recovered. Pt may have been suffering from depression prior to
                                  14                events of past week, but unclear . . . . Although vague and
                                                    somewhat disorganized he denied violent or self-destructive urges
                                  15                now. Agrees to [stop] drug [and alcohol] use . . . .
                                  16   Plaintiff reported not feeling suicidal or homicidal (id. at 7). Next to “Involuntary Hold

                                  17   (5150),” the staff checked “No” (id. at 4).

                                  18         Later the same day, or the next day, however, the Kaiser personnel transferred him to

                                  19   Oakcrest Psychiatric Hospital, a facility operated by Sutter Health for Sonoma County. He

                                  20   went transported in a seated position in an ambulance (Stokes Dep. 107:2–14, 110:21–25). He

                                  21   testified he went voluntarily (id. 105:20–106:16). En route, he heard that he had been

                                  22   designated as a “Section 5150” case (id. 133:20–134:1). And, although plaintiff testified he

                                  23   wanted the treatment and went voluntarily to Oakcrest, he was certified there for a fourteen-

                                  24   day hold under Section 5250 of the California Welfare and Institutions Code. Oakcrest so

                                  25   notified the California Department of Justice. He remained at Oakcrest until March 25, when

                                  26   he was discharged (Dkt. No. 79 at 12).

                                  27         The Oakcrest facility closed years ago and its records are lost to history, so abbreviated

                                  28   Kaiser notes of updates from Oakcrest are all that remain of the treatment at Oakcrest. While
                                                                                        2
                                       Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 3 of 23




                                   1   those notes reference a “probable 14-day hold” at Oakcrest, they do not explain the basis for

                                   2   the fourteen-day hold. The Kaiser notes go on to reflect outpatient treatment for a few

                                   3   subsequent months, patient improvement, and then a discontinuation by doctors of further

                                   4   treatment during the summer of 2002.

                                   5        No judge ever reviewed plaintiff’s case or committed him.

                                   6        Despite the hospitalization, plaintiff graduated high school on time and, in the nearly two

                                   7   decades since, has lived a responsible, law-abiding life, the only exception being a

                                   8   misdemeanor conviction for unlawfully carrying a concealed, unloaded pistol in his vehicle in

                                   9   2006 (Dkt. No. 72 at 17). Plaintiff earned his Associate of Arts degree from Santa Rosa Junior

                                  10   College in 2005, and his Bachelor of Arts degree in environmental studies from California

                                  11   State University Sonoma in 2010.

                                  12        In 2010, at 27 years old, plaintiff was diagnosed with a rare form of stage three colon
Northern District of California
 United States District Court




                                  13   cancer. Plaintiff’s entire large intestine was removed, and he went through twelve rounds of

                                  14   chemotherapy, which caused arthritis, in turn requiring shoulder surgery. During his cancer

                                  15   treatment, plaintiff grew and sold marijuana to dispensaries to support himself financially since

                                  16   he physically could not work in construction, his usual occupation. Plaintiff also used

                                  17   marijuana during that period as an anesthetic. He had licenses for his personal use and

                                  18   commercial growing (Stokes Dep. 26:17–27:3).

                                  19        Plaintiff is now 38 years old, has a girlfriend, and has no children. He has never been

                                  20   charged with or convicted of a felony; he has no history of domestic violence; no connection

                                  21   with any gangs or felons; and, other than the 2002 episode when he was eighteen, he has never

                                  22   been treated for mental or emotional problems.

                                  23        Plaintiff wants to inherit two family heirlooms from his grandfather. Plaintiff’s

                                  24   grandfather served in the United States Air Force in the Second World War as a P-38 fighter

                                  25   pilot. From November 1944–April 1945, plaintiff’s grandfather flew 31 missions, totaling 167

                                  26   combat hours, over Europe. Plaintiff’s grandfather retired from the Air Force as a lieutenant

                                  27   colonel in 1964. Plaintiff wants to inherit his grandfather’s service sidearm, an Ithaca 1911,

                                  28   .45 caliber Colt sidearm. The second family heirloom is a Winchester 1894, .30 caliber
                                                                                      3
                                       Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 4 of 23




                                   1   hunting rifle, manufactured in 1906, used by his great grandfather in his occupation as a

                                   2   government hunter in Grants Pass, Oregon. Neither weapon is an assault rifle. Neither has an

                                   3   oversize magazine.

                                   4         In 2016, in anticipation of inheriting the firearms, plaintiff submitted a personal firearms

                                   5   eligibility check (PFEC) to the California Department of Justice, Bureau of Firearms. That

                                   6   agency replied that he was ineligible to possess or purchase firearms but gave no explanation

                                   7   (Dkt. No. 1-1 at 3). In response to plaintiff’s inquiry concerning the restriction, the National

                                   8   Instant Criminal Background Check System (NICS) section of the FBI informed plaintiff only

                                   9   that (Dkt. No. 1-1 at 5):

                                  10                California does not utilize the NICS system to conduct PFEC.
                                                    Therefore, the Appeal Services Team of the FBI Criminal Justice
                                  11                Information Services (CJIS) Division’s NICS Section is not
                                                    required to consider appeals of denials by state or local agencies
                                  12                that do not utilize the NICS system.
Northern District of California
 United States District Court




                                  13         Although the letters from the California DOJ and NICS did not state a reason for denying

                                  14   plaintiff’s personal firearms eligibility check, a certification of firearms prohibition from the

                                  15   California DOJ stated that the effective date of plaintiff’s prohibition was March 12, 2002,

                                  16   with the basis simply being: “PROHIBITION/5250 — 5250 WIC — DTSO OR GRAVELY

                                  17   DISABLED” (Dkt. No. 89 at 42). This was shorthand for Section 5250 of the California

                                  18   Welfare and Institutions Code and for danger to self or others or gravely disabled.

                                  19        Federal law prohibits a person “who has been adjudicated as a mental defective or who

                                  20   has been committed to a mental institution” from possessing a firearm or ammunition.

                                  21   18 U.S.C. § 922(g)(4). Federal law has provided two potential avenues for relief from this

                                  22   lifetime ban, but both have long been foreclosed to all California residents. First, before 1992,

                                  23   a person in plaintiff’s position could have applied to the United States Attorney General for

                                  24   relief under 18 U.S.C. § 925(c), which provided that the Attorney General could grant relief if

                                  25   the Attorney General was satisfied “that the applicant will not be likely to act in a manner

                                  26   dangerous to public safety and that the granting of the relief would not be contrary to the

                                  27   public interest.” Since 1992, however, Congress has prohibited the use of funds to act on such

                                  28   applications, disabling the program. See United States v. Bean, 537 U.S. 71 (2002). Second,
                                                                                        4
                                       Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 5 of 23




                                   1   the states may establish programs under 34 U.S.C. § 40915 to provide opportunity for relief

                                   2   from the ban of Section 922(g)(4). Thirty-one states and two tribal governments have

                                   3   established such programs, but California has not. BUREAU OF JUSTICE STATS., NICS Act

                                   4   Record Improvement Program (NARIP) Awards FY 2009–2020 (June 12, 2021, 9:00 PM),

                                   5   https://bjs.ojp.gov/programs/nics-improvement-amendments-act/state-profiles#gqumc. Thus,

                                   6   as the law now stands, plaintiff Stokes (and all other Californians certified for Section 5250

                                   7   fourteen-day treatments) are banned for life from possessing a firearm with no opportunity for

                                   8   relief, according to defendants.

                                   9          Plaintiff filed this lawsuit in August 2019 against various federal, state, and local

                                  10   agencies and officials, including the Attorney General of the United States and the Attorney

                                  11   General of California. Plaintiff asserts that his constitutional right to possess firearms, to due

                                  12   process, and to equal protection have been violated by reason that he is prohibited for life from
Northern District of California
 United States District Court




                                  13   owning a firearm merely because of his 2002 psychiatric treatment.

                                  14          Defendants moved to dismiss the complaint. An order denied the motion, finding

                                  15   appropriate further factual development regarding the circumstances of plaintiff’s 2002

                                  16   psychiatric treatment, his criminal history, his mental health history (including familial), and

                                  17   his education and employment.

                                  18          Plaintiff has provided records from Kaiser Permanente Santa Rosa Hospital relating to

                                  19   his initial evaluation and treatment and to his follow-up appointments after being released.

                                  20   We do not have, as is already apparent, records relating to plaintiff’s fourteen-day treatment at

                                  21   Oakcrest Psychiatric Hospital. That county hospital ceased operating in or about 2007. No

                                  22   one can find its records. So, we have no Oakcrest files explaining the fourteen-day treatment,

                                  23   the specific facts supporting that decision, or the procedures used to arrive at that certification.

                                  24          Upon the suggestion herein by the California Attorney General that an ad hoc state court

                                  25   proceeding might be available to relieve plaintiff of the federal prohibition, an order asked

                                  26   plaintiff to test that possibility. Specifically, on October 22, 2020, an order asked plaintiff to

                                  27   file a petition in the California Superior Court for any and all such relief, including (Dkt. No.

                                  28   68):
                                                                                         5
                                         Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 6 of 23




                                   1                 •     the extent to which the original commitments were involuntary;

                                   2                 •     the extent to which plaintiff willingly consented to the

                                   3                       commitment;

                                   4                 •     whether relief from any disability should now be granted to

                                   5                       plaintiff based on his adult life so that he may possess the

                                   6                       firearms in question; and

                                   7                 •     any other relief or findings.

                                   8     Accordingly, on November 4, 2020, plaintiff filed a “request for a hearing and declaratory

                                   9     relief” in Sonoma County Superior Court seeking “relief from the certification of Plaintiff for

                                  10     intensive treatment pursuant to Welfare and Institutions Code section 5250 and/or

                                  11     accompanying lifetime firearms prohibition pursuant to 18 U.S.C. Section 922(g)” (Dkt. No.

                                  12     73 at 41). That proceeding has gone nowhere and seems doomed to failure.1
Northern District of California
 United States District Court




                                  13            No one in this action contends that California has established a program for relief from

                                  14     disabilities within the meaning of 34 U.S.C. § 40915. While Section 8103 of California’s

                                  15     Welfare and Institutions Code provides opportunity for relief from the state firearms disability,

                                  16     the state prohibition lasts only five years, so the relief provided by Section 8103 is no longer

                                  17     available to plaintiff because more than five years have passed since his 2002 certification.

                                  18     Moreover, the state program would not satisfy the federal requirements for such a state

                                  19     program under 34 U.S.C. Section 40915. For example, Section 40915 requires that the state

                                  20     program grant relief if the circumstances regarding the prior commitment “and the person’s

                                  21     record and reputation, are such that the person will not be likely to act in a manner dangerous

                                  22     to public safety and that the granting of the relief would not be contrary to the public interest . .

                                  23     . .” Under Section 8103, by contrast, the superior court may grant relief if it finds simply that

                                  24
                                                1
                                                  Plaintiff represents that Superior Court Judge Jennifer Dollard informed plaintiff’s counsel that she was
                                  25
                                       “unfamiliar with the petition” but suggested it should be filed with the clerk of the criminal department. The clerk of
                                       the criminal department told plaintiff’s counsel the criminal department did not accept such petition and the petition
                                  26
                                       should be filed with the civil department. The clerk of the civil department told plaintiff’s counsel that the clerk was
                                       “unfamiliar with the proper protocol” but suggested that the petition should be handled by the probate department
                                  27
                                       where, plaintiff’s counsel represents, it is now pending as of July 16, 2021, with no hearing date set (Dkt. No. 107).
                                       According to plaintiff’s counsel, the clerk of the probate department stated that the clerk was aware of such petitions
                                  28
                                       but could not recall having seen such a petition after the California five-year term of prohibition had expired (ibid.).
                                                                                                   6
                                       Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 7 of 23




                                   1   “the person would be likely to use firearms in a safe and lawful manner . . . .” California’s

                                   2   program does not qualify under Section 40915 because it does not require a finding that

                                   3   granting relief would not be contrary to the public interest.

                                   4         Federal defendants moved for summary judgment, relying on Mai v. United States,

                                   5   952 F.3d 1106 (9th Cir. 2020). The California Attorney General moved for judgment on the

                                   6   pleadings on the ground that the Eleventh Amendment barred plaintiff’s action against him.

                                   7         An order denied those motions without prejudice and requested the parties to submit

                                   8   fresh, cross-motions for summary judgment based on the supplemented record and asked

                                   9   counsel to include two issues (Dkt. No. 87):

                                  10
                                                            (i) “Additionally, commitments under state-law procedures
                                  11                that lack robust judicial involvement do not qualify as
                                                    commitments for purposes of § 922(g)(4).” Mai v. United States,
                                  12                952 F.3d 1106, 1110 (9th Cir. 2020). In light of this sentence, does
Northern District of California
 United States District Court




                                                    the 2002 proceeding against plaintiff Stokes qualify as a
                                  13                “commitment”?
                                  14                         (ii) The arguable denial of the equal protection of the laws
                                                    by reason that plaintiff is denied an opportunity to show his current
                                  15                fitness to possess firearms under 34 U.S.C. § 40915 simply
                                                    because California has not established such a program and federal
                                  16                law does not require it.
                                  17
                                             This order follows two hearings and several rounds of briefing. Because this order rules
                                  18
                                       for plaintiff on the first statutory question, it does not need to reach the constitutional issue
                                  19
                                       raised in the second question.
                                  20
                                                                                   ANALYSIS
                                  21
                                             Federal law prohibits a person “who has been adjudicated as a mental defective or
                                  22
                                       who has been committed to a mental institution” from possessing a firearm or ammunition.
                                  23
                                       18 U.S.C. § 922(g)(4). In enacting Section 922(g), Congress sought “to keep firearms out of
                                  24
                                       the hands of presumptively risky people.” Dickerson v. New Banner Inst., Inc., 460 U.S. 103,
                                  25
                                       112, n.6 (1983). “Congress determined that, like felons and domestic-violence assailants,
                                  26
                                       those who have been involuntarily committed to a mental institution also pose an increased risk
                                  27
                                       of violence.” Mai v. United States, 952 F.3d 1106, 1117 (9th Cir. 2020).
                                  28
                                                                                         7
                                       Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 8 of 23




                                   1        Here, all agree that plaintiff has never been “adjudicated to be a mental defective.” At all

                                   2   material times, the implementing ATF regulation defined “committed to a mental institution”

                                   3   as follows:

                                   4                 Committed to a mental institution. A formal commitment of a
                                                     person to a mental institution by a court, board, commission, or
                                   5                 other lawful authority. The term includes a commitment to a
                                                     mental institution involuntarily. The term includes commitment
                                   6                 for mental defectiveness or mental illness. It also includes
                                                     commitments for other reasons, such as for drug use. The term
                                   7                 does not include a person in a mental institution for observation or
                                                     a voluntary admission to a mental institution.
                                   8
                                       27 C.F.R. § 478.11.
                                   9
                                            In Mai, our court of appeals upheld Section 922(g)(4) against an as-applied Second
                                  10
                                       Amendment challenge. There, a Washington state court had committed Duy Mai
                                  11
                                       “involuntarily for mental health treatment after he threatened himself and others. The state
                                  12
Northern District of California




                                       court determined that Plaintiff was both mentally ill and dangerous.” Id. at 1110 (emphasis in
 United States District Court




                                  13
                                       original). There, Mai argued Section 922(g)(4)’s categorical, lifetime ban violated his Second
                                  14
                                       Amendment right to own a firearm because his involuntary commitment some twenty years
                                  15
                                       prior did not establish his current dangerousness or mental unfitness to own a firearm.
                                  16
                                       Since his involuntary commitment at seventeen years old, he had “earned a GED, a bachelor’s
                                  17
                                       degree, and a master’s degree. He [was] gainfully employed and a father to two children.
                                  18
                                       According to the complaint, he no longer suffer[ed] from mental illness, and he live[d]
                                  19
                                       ‘a socially-responsible, well-balanced, and accomplished life.’” Ibid. Indeed, Mai had
                                  20
                                       successfully petitioned a Washington state court to reinstate his right to own a firearm under
                                  21
                                       state law by showing, in part, that he had “successfully managed the condition related to his
                                  22
                                       commitment; [he] no longer present[ed] a substantial danger to himself, or the public; and the
                                  23
                                       symptoms related to the commitment [were] not reasonably likely to recur.” Ibid. (citation
                                  24
                                       omitted).
                                  25
                                            Nevertheless, our court of appeals held that Section 922(g)(4)’s lifetime firearm ban did
                                  26
                                       not violate the plaintiff’s Second Amendment rights. Our court of appeals held Section
                                  27
                                       922(g)(4) survived intermediate constitutional scrutiny. Id. at 1109.
                                  28
                                                                                       8
                                         Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 9 of 23




                                   1           Significantly, however, our court of appeals stated: “Involuntary commitments comport

                                   2     with due process only when the individual is found to be both mentally ill and dangerous.” Id.

                                   3     at 1110 (emphasis in original). Mai further stated: “Additionally, commitments under state-

                                   4     law procedures that lack robust judicial involvement do not qualify as commitments for

                                   5     purposes of § 922(g)(4).” Ibid. (citing United States v. Rehlander, 666 F.3d 45, 47–49 (1st Cir.

                                   6     2012)). This will become important, for here it is undisputed that no judge ever became

                                   7     involved in our plaintiff’s case, and he was never specifically found to be mentally ill and

                                   8     dangerous (as opposed to gravely disabled).

                                   9           1.       CALIFORNIA’S CERTIFICATION SCHEME.
                                  10           Defendants insist that any and all certifications under Section 5250 are necessarily

                                  11     involuntary and necessarily satisfy the Mai test. The following review of the California

                                  12     certification scheme shows that this is not quite so.
Northern District of California
 United States District Court




                                  13           California’s Lanterman-Petris-Short Act, Cal. Welf. & Inst. Code §§ 5000 et seq.,

                                  14     remains “a comprehensive scheme designed to address a variety of circumstances in which a

                                  15     member of the general population may need to be evaluated or treated for different lengths of

                                  16     time.” Cooley v. Superior Ct., 29 Cal. 4th 228, 253 (2002).2

                                  17           At all material times, the statute authorized two broad steps in treatment. The first, under

                                  18     Section 5150, provided that a peace officer, attending staff of a mental health evaluation

                                  19     facility, or other professional person designated by the county, could cause a person to be taken

                                  20     into custody for 72-hour treatment and evaluation at a facility designated by the state for such

                                  21     purpose, upon probable cause that, because of a mental disorder, the person was a danger to

                                  22     others, himself, or gravely disabled. Section 5150 required the officer, staff person, or other

                                  23     professional who caused the person to be taken into custody at the facility to state the

                                  24     circumstances giving probable cause in a written application to the facility, including if

                                  25     probable cause was based on the statement of another person, for example, a friend or family

                                  26
                                               2
                                                  Some of the relevant code provisions have been amended since 2002. References are to the versions of the
                                  27
                                       Welfare and Institutions Code provisions in effect when plaintiff had his psychiatric episode, available under the
                                       “History” tabs for each code section on Westlaw.com.
                                  28
                                                                                               9
                                       Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 10 of 23




                                   1   member of the person being detained. Section 5150 provided no hearing. Defendants do not

                                   2   contend this procedure constituted a “commitment.”

                                   3        The second, under Section 5250, authorized a further “certification” by hospital staff for

                                   4   fourteen days. At all material times, a Section 5250 commitment was subject to judicial

                                   5   review only by way of habeas corpus relief with the burden placed on the patient to seek such

                                   6   review. Defendants do contend all such Section 5250 certifications necessarily constituted

                                   7   “commitments” under Section 922(g)(4). Defendants further insist that we must presume the

                                   8   California statutes were followed and that plaintiff’s certification was involuntary and in

                                   9   compliance with Mai. As the following details show, however, this was not necessarily so.

                                  10        At all material times, Section 5250 provided:

                                  11                If a person is detained for 72 hours [under Section 5150] and has
                                                    received an evaluation, he or she may be certified for not more
                                  12                than 14 days of intensive treatment related to the mental disorder
Northern District of California
 United States District Court




                                                    or impairment by chronic alcoholism, under the following
                                  13                conditions:
                                  14                (a)     The professional staff of the agency or facility providing
                                                            evaluation services has analyzed the person’s condition and
                                  15                        has found the person is, as a result of mental disorder or
                                                            impairment by chronic alcoholism, a danger to others, or to
                                  16                        himself or herself, or gravely disabled.
                                  17                (b)     The facility providing intensive treatment is designated by
                                                            the county to provide intensive treatment, and agrees to
                                  18                        admit the person. No facility shall be designated to provide
                                                            intensive treatment unless it complies with the certification
                                  19                        review hearing required by this article. The procedures
                                                            shall be described in the county Short-Doyle plan as
                                  20                        required by Section 5651.3.
                                  21                (c)     The person has been advised of the need for, but has not
                                                            been willing or able to accept, treatment on a voluntary
                                  22                        basis.
                                  23
                                            Note well that Section 5250 provided that the hospital staff could certify the person if he
                                  24
                                       or she was “gravely disabled” (but not necessarily a danger to anyone). In turn, Section 5008
                                  25
                                       provided that “gravely disabled” meant, as relevant: “A condition in which a person, as a
                                  26
                                       result of a mental disorder, is unable to provide for his or her basic personal needs for food,
                                  27

                                  28
                                                                                       10
                                       Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 11 of 23




                                   1   clothing, or shelter.” Note, too, that chronic alcoholism rather than mental disorder would be

                                   2   enough.

                                   3        After certifying the person under Section 5250, the facility “immediately” was required

                                   4   by Section 8103(g) to submit a report to California DOJ to register the person in the agency’s

                                   5   mental health firearms prohibition system as a person prohibited from possessing a firearm by

                                   6   reason of the Section 5250 certification. The California Attorney General has submitted a

                                   7   declaration from Gilbert Mac, a staff services manager who maintains the California DOJ’s

                                   8   mental health reporting system (Mac Decl. ¶ 3). According to his declaration, the California

                                   9   DOJ would not have evaluated the reports submitted by the facilities for errors (id. ¶ 14).

                                  10   Again, the Section 5250 fourteen-day “certification” constituted, according to defendants, the

                                  11   “commitment” under 18 U.S.C. § 922(g)(4). Under the California scheme, that “commitment”

                                  12   would occur without any judicial involvement.
Northern District of California
 United States District Court




                                  13        Under the California statute, the facility then informed the patient of the certification.

                                  14   Section 5252 provided a form of notice of certification to be filled out by the certifying

                                  15   physician or staff. The form recited that: “The above-named person has been informed of this

                                  16   evaluation, and has been advised of the need for, but has not been able or willing to accept

                                  17   treatment on a voluntary basis . . . .” Note that Section 5250 did not require an express refusal

                                  18   by the patient for treatment. If the patient was merely “not able to accept” treatment on a

                                  19   voluntary basis, then he could be certified.

                                  20        In the signature block (for signatures of the certifying staff), the statutory form further

                                  21   prescribed:

                                  22                 I hereby state that I delivered a copy of this notice this day to the
                                                     above-named person and that I informed him or her that unless
                                  23                 judicial review is requested a certification review hearing will be
                                                     held within four days of the date on which the person is certified
                                  24                 for a period of intensive treatment and that an attorney or advocate
                                                     will visit him or her to provide assistance in preparing for the
                                  25                 hearing or to answer questions regarding his or her commitment or
                                                     to provide other assistance. The court has been notified of this
                                  26                 certification on this day.
                                  27        This was the first time the statutory scheme referenced the possibility of “judicial

                                  28   review” or referenced “the court.”
                                                                                       11
                                        Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 12 of 23




                                   1            Section 5254 referenced two competing types of reviews, an internal hospital review

                                   2     versus judicial review:

                                   3                     The person delivering the copy of the notice of certification to the
                                                         person certified shall, at the time of delivery, inform the person
                                   4                     certified that he or she is entitled to a certification review hearing,
                                                         to be held within four days of the date on which the person is
                                   5                     certified for a period of intensive treatment in accordance with
                                                         Section 5256 unless judicial review is requested, to determine
                                   6                     whether or not probable cause exists to detain the person for
                                                         intensive treatment related to the mental disorder or impairment by
                                   7                     chronic alcoholism. The person certified shall be informed of his
                                                         or her rights with respect to the hearing, including the right to the
                                   8                     assistance of another person to prepare for the hearing or to answer
                                                         other questions and concerns regarding his or her involuntary
                                   9                     detention or both.
                                  10     Under this provision, any patient who sought judicial review would not receive any internal

                                  11     hospital review.3

                                  12            Section 5254.1 specifically required notice to “the person certified” of his or her legal
Northern District of California
 United States District Court




                                  13     right to a judicial review by habeas corpus:

                                  14                     The person delivering the copy of the notice of certification to the
                                                         person certified shall, at the time of delivery, inform the person
                                  15                     certified of his or her legal right to a judicial review by habeas
                                                         corpus, and shall explain that term to the person certified, and
                                  16                     inform the person of his or her right to counsel, including court-
                                                         appointed counsel pursuant to Section 5276.
                                  17
                                                If the certified person did not initiate judicial review by requesting release (our plaintiff
                                  18
                                         did not), Section 5256 required an internal certification review hearing within four days of the
                                  19
                                         certification. Section 5256.1 provided that “either a court-appointed commissioner or a
                                  20
                                         referee, or a certification review hearing officer” conducted the certification review hearing.
                                  21
                                         No judge was involved in any such internal certification review hearing. Section 5256.2
                                  22
                                         provided that a person designated by the director of the facility presented the evidence in
                                  23
                                         support of the certification. Sections 5256.3 and 5256.4 provided the rights of the certified
                                  24
                                         person at the certification review hearing, including: to be present at the hearing; to assistance
                                  25

                                  26
                                                3
                                                  Consistent with Section 5254, the patient handbook available on the internet advises today that “If you
                                  27
                                       request a writ of habeas corpus . . . you will give up your right to have a certification review hearing.” CAL. DEP’T OF
                                       HEALTH CARE SERVS., HANDBOOK, RIGHTS FOR INDIVIDUALS IN MENTAL HEALTH FACILITIES 11 (2014)
                                  28
                                       https://www.dhcs.ca.gov/services/Documents/DHCS_Handbook_English.pdf.
                                                                                                 12
                                       Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 13 of 23




                                   1   by an attorney; to present evidence; to examine witnesses; and to make reasonable requests for

                                   2   the attendance of facility employees who participated in the certification.

                                   3        Section 5256.6 provided:

                                   4                If at the conclusion of the certification review hearing the person
                                                    conducting the hearing finds that there is not probable cause to
                                   5                believe that the person certified is, as a result of a mental disorder
                                                    or impairment by chronic alcoholism, a danger to others, or to
                                   6                himself or herself, or gravely disabled, then the person certified
                                                    may no longer be involuntarily detained. Nothing herein shall
                                   7                prohibit the person from remaining at the facility on a voluntary
                                                    basis or the facility from providing the person with appropriate
                                   8                referral information concerning mental health services.
                                   9        Note that this section specifically contemplated that if probable cause was lacking, the

                                  10   person certified could no longer be “involuntarily detained” but that the person could remain

                                  11   “at the facility on a voluntary basis.” Note again that “gravely disabled” alone, as opposed to

                                  12   dangerousness, would be sufficient to authorize involuntary detention under Section 5256.6.
Northern District of California
 United States District Court




                                  13   And, chronic alcoholism, rather than mental disorder, would be sufficient as the underlying

                                  14   cause.

                                  15        If the person certified was held for treatment, Section 5256.7 required written notification

                                  16   to the patient of the decision and notice again of his right to request release and to have a

                                  17   hearing thereon before the superior court. “A copy of the decision and the certification made

                                  18   pursuant to Section 5250 or 5270.15 shall be submitted to the superior court.” No review or

                                  19   action by the court was required, however, unless the patient initiated a petition for a writ of

                                  20   habeas corpus.

                                  21        Section 5275 provided the following right to a hearing by way of habeas corpus:

                                  22                Every person detained by certification for intensive treatment shall
                                                    have a right to a hearing by writ of habeas corpus for his or her
                                  23                release after he or she or any person acting on his or her behalf has
                                                    made a request for release to either (a) the person delivering the
                                  24                copy of the notice of certification to the person certified at the time
                                                    of the delivery, or (b) to any member of the treatment staff of the
                                  25                facility providing intensive treatment, at any time during the period
                                                    of intensive treatment pursuant to Section 5250 . . . .
                                  26
                                  27

                                  28
                                                                                       13
                                       Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 14 of 23




                                   1   Section 5275 further provided that the person delivering a copy of the certification notice or

                                   2   any member of the treatment staff to whom the patient made a request for release was required

                                   3   to provide a form for the patient to sign requesting his or her release.

                                   4        The last paragraph of the next provision, Section 5276, provided:

                                   5                The court shall either release the person or order an evidentiary
                                                    hearing to be held within two judicial days after the petition is
                                   6                filed. If the court finds, (a) that the person requesting release is
                                                    not, as a result of mental disorder or impairment by chronic
                                   7                alcoholism, a danger to others, or to himself or herself, or gravely
                                                    disabled, (b) that he or she had not been advised of, or had
                                   8                accepted, voluntary treatment, or (c) that the facility providing
                                                    intensive treatment is not equipped and staffed to provide
                                   9                treatment, or is not designated by the county to provide intensive
                                                    treatment he or she shall be released immediately.
                                  10
                                       Immediate release was required if the patient had accepted “voluntary treatment,” meaning that
                                  11
                                       even though the patient had been “certified,” he could not be further detained if he had
                                  12
Northern District of California




                                       accepted voluntary treatment. Note again that “gravely disabled” was sufficient to require
 United States District Court




                                  13
                                       detention (as opposed to dangerousness) and, once again, that chronic alcoholism, rather than
                                  14
                                       mental disorder, was sufficient as the underlying cause.
                                  15
                                            Upon discharge or before, the facility was required by Section 8103(g)(3) to inform the
                                  16
                                       patient that under California law he or she was prohibited for five years from owning or
                                  17
                                       possessing a firearm, subject to a court hearing to restore his or her right to a firearm. No
                                  18
                                       information about the lifelong federal ban was required. In fact, at no time in the entire
                                  19
                                       process did the California scheme require notice of the lifelong federal ban.
                                  20
                                            This order has detailed the California statutory scheme because defendants have insisted
                                  21
                                       that we cannot go behind the certification in the California DOJ records and we must
                                  22
                                       necessarily find, based on the statute alone, that plaintiff was involuntarily committed in full
                                  23
                                       compliance with Mai. The details of the statutory scheme, however, do not compel this
                                  24
                                       assertion, even under the defense presumption of full statutory compliance.
                                  25
                                            Instead, these points emerge from the California procedure. First, no judge would ever
                                  26
                                       be involved in the Section 5250 certification, which is what defendants contend was the
                                  27
                                       “commitment.” Second, a Section 5250 certification could be merely based on being “gravely
                                  28
                                                                                       14
                                       Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 15 of 23




                                   1   disabled” rather than any danger to self or others and could be based on chronic alcoholism

                                   2   rather than mental disorder (as the underlying cause). Third, a Section 5250 certification could

                                   3   be based on the patient being unable to accept treatment voluntarily rather than unwilling to

                                   4   accept treatment voluntarily. Fourth, once a patient became certified, the burden was on the

                                   5   patient to seek release via habeas corpus. Fifth, seeking habeas corpus would cancel any

                                   6   internal certification review by the hospital. Sixth, the statutory notice to be given the patient

                                   7   failed to warn that a failure to seek judicial review would result in a lifelong forfeiture of the

                                   8   constitutional right to possess a firearm. Seventh, the statutes allowed a superior court to order

                                   9   release of a patient (upon a proper showing) but did not provide that the certification itself

                                  10   would be vacated.

                                  11        2.      APPLICATION OF MAI STANDARD.
                                  12         No records have survived to show what happened, if anything, with respect to plaintiff’s
Northern District of California
 United States District Court




                                  13   “certification” for a fourteen-day treatment. Plaintiff testified he acquiesced in treatment

                                  14   voluntarily. The facility was supposed to report all Section 5250 certifications to the

                                  15   California DOJ on a “Mental Health Facilities Report of Firearm Prohibition Form 4009A,”

                                  16   according to a California DOJ Information Bulletin dated May 22, 2007. CAL. DEP’T OF

                                  17   JUSTICE, DIV. OF LAW ENFORCEMENT, INFORMATION BULLETIN, MENTAL HEALTH REPORTING

                                  18   REQUIREMENTS (2007), https://oag.ca.gov/sites/all/files/agweb/pdfs/firearms/infobuls/2007BF-

                                  19   04.pdf. No such form has survived for plaintiff’s case. All that remains is a computer entry in

                                  20   the California DOJ bureau of firearms system stating “PROHIBITION/5250 — 5250 WIC —

                                  21   DTSO OR GRAVELY DISABLED.”

                                  22         Nevertheless, three points are clear.

                                  23         First, there was no judicial involvement, much less “robust judicial involvement,” so

                                  24   under Mai, there was no “commitment” within the meaning of Section 922(g)(4). To be sure,

                                  25   under the ATF regulation, a “commitment” could include a “formal commitment of a person to

                                  26   a mental institution by a court, board, commission, or other lawful authority.” 27 C.F.R.

                                  27   § 478.11 (emphasis added). The statute itself, however, used only the term “who has been

                                  28   adjudicated as a mental defective or who has been committed to a mental institution” (without
                                                                                        15
                                       Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 16 of 23




                                   1   referencing a board, commission, or other lawful authority). Taking note of the intervening

                                   2   importance of the Second Amendment right to bear arms established in District of Columbia v.

                                   3   Heller, 554 U.S. 570 (2008), the First Circuit limited the statutory phrase to judicial

                                   4   commitments and stated the following reason:

                                   5                But in Section 922, Congress did not prohibit gun possession by
                                                    those who were or are mentally ill and dangerous, and such a free
                                   6                floating prohibition would be very hard to administer, although
                                                    perhaps not impossible. This is why, as with the ban on prior
                                   7                felons, Congress sought to piggyback on determinations made in
                                                    prior judicial proceedings to establish status.
                                   8
                                       United States v. Rehlander, 666 F.3d 45, 50 (1st Cir. 2012) (emphasis in original). Our own
                                   9
                                       court of appeals followed (and cited) the First Circuit’s lead in this respect and restricted the
                                  10
                                       statutory term to those commitments with “robust judicial involvement.” The term “applies
                                  11
                                       only to those who were found, through procedures satisfying due process, actually dangerous
                                  12
Northern District of California




                                       in the past.” Mai, 952 F.3d at 1121 (emphasis in original).
 United States District Court




                                  13
                                            Second, the certification does not establish that our plaintiff was found to be both
                                  14
                                       mentally ill and dangerous, as required by Mai. Instead, he was found to be “DTSO
                                  15
                                       [Dangerous to Self or Others] OR GRAVELY DISABLED.” But which was it? Gravely
                                  16
                                       disabled? Or DTSO? It matters. Mai held: “Involuntary commitments comport with due
                                  17
                                       process only when the individual is found to be both mentally ill and dangerous.” 952 F.3d at
                                  18
                                       1110 (emphasis in original). Mai added that Section 922(g)(4) “applies only to those found,
                                  19
                                       through procedures satisfying due process, actually dangerous in the past.” Id. at 1121
                                  20
                                       (emphasis in original). Grave disablement is not enough under Mai. Therefore, the ambiguous
                                  21
                                       finding of dangerous or disabled was not specific or clear enough. This, too, means there was
                                  22
                                       no “commitment” under Mai.
                                  23
                                            Third, contrary to defendants’ assertions, Section 5250 certifications could be based on
                                  24
                                       being unable to accept treatment voluntarily, rather than, as defendants presume, being
                                  25
                                       unwilling to accept treatment voluntarily.
                                  26
                                            Therefore, defendants were wrong to deny Stokes a firearm permit on account of the
                                  27
                                       Section 5250 certification.
                                  28
                                                                                       16
                                       Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 17 of 23




                                   1
                                            3.      THE GOVERNMENT’S WAIVER ARGUMENT.
                                   2
                                            With respect to the first of the three grounds stated above pertaining to “robust judicial
                                   3
                                       involvement,” the government argued at a hearing on June 17, 2021, that plaintiff had
                                   4
                                       “waived” his right to judicial involvement by not applying for habeas corpus relief.
                                   5
                                       Specifically, counsel stated (Tr. 4:24–6:7, 7:15–17):
                                   6
                                                    California’s procedures certainly do have robust judicial
                                   7                proceedings. Mr. Stokes chose not to avail himself of them . . . .
                                   8                In addition, the not — neither the Ninth Circuit nor the First
                                                    Circuit ever stated that the judicial proceedings were non-waivable
                                   9                under any circumstances.
                                  10                And if you look at Phelps v. Bosco [711 Fed. App’x 63 (2nd Cir.
                                                    2018)], the Second Circuit case, they specifically upheld a
                                  11                922(g)(4) ban, even though, as here, the plaintiff was offered and
                                                    declined to have the judicial proceedings that were available to
                                  12                him.
Northern District of California
 United States District Court




                                  13                So in this case, the state law does have the judicial proceeding.
                                                    Plaintiff declined to opt to avail himself of them. There is nothing
                                  14                stating that persons in — who are committed are not allowed to
                                                    waive these conditions.
                                  15
                                                    So I think that that is clear, that here it does count as a
                                  16                disqualifying commitment; otherwise, anyone who was committed
                                                    could simply waive their judicial hearing and then state: “Well,
                                  17                since I didn’t have a court hearing, I can’t have a ban under
                                                    922(g)(4).”
                                  18
                                                                        *             *             *
                                  19
                                                    I think the statute clarifies how the procedure works. In this case,
                                  20                the plaintiff testified in his deposition that he was told of this
                                                    ability to go to court and he declined it.
                                  21

                                  22        No decision has ever blessed this waiver argument but neither has any precisely rejected

                                  23   it, so this order will give it plenary consideration. A variation of the government’s waiver

                                  24   argument was made in the First Circuit case and rejected by the court of appeals. United States

                                  25   v. Rehlander, 666 F.3d 45 (1st Cir. 2012). Rehlander is as close as any appellate court has

                                  26   come to addressing a waiver argument under Section 922(g)(4), but is not really on point.

                                  27        Government counsel’s citation to the Second Circuit decision in Phelps v. Bosco, 711

                                  28   Fed. App’x 63 (2018), is also not on point. There, the court of appeals refused to consider
                                                                                      17
                                       Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 18 of 23




                                   1   certain issues because Phelps had not raised them in his opening brief and had thus waived

                                   2   them. Also, Phelps had not raised any constitutional issue on appeal, so the Second Circuit

                                   3   declined to consider them and specifically declined to consider “whether concern for these

                                   4   constitutional rights might change our interpretation of the word ‘commitment’ under New

                                   5   York’s scheme.” Id. at 65. There was no waiver issue in Phelps remotely akin to the waiver

                                   6   argument advanced by government counsel.

                                   7           Mai did not set out a waiver exception. Its most relevant points were:

                                   8                  Involuntary commitments comport with due process only when
                                                      the individual is found to be both mentally ill and dangerous.
                                   9                  Foucha v. Louisiana, 504 U.S. 71, 80 (1992).
                                  10   952 F.3d at 1110 (emphasis in original).

                                  11           In the next sentence, citing to the First Circuit decision, Mai added:

                                  12                  Additionally, commitments under state-law procedures that lack
Northern District of California
 United States District Court




                                                      robust judicial involvement do not qualify as commitments for
                                  13                  purposes of § 922(g)(4). United States v. Rehlander, 666 F.3d 45,
                                                      47–49 (1st Cir. 2012).
                                  14
                                       Ibid.
                                  15
                                               Near the end of its opinion, Mai stated:
                                  16
                                                      Finally, § 922(g)(4)’s prohibition as to those who were committed
                                  17                  involuntarily applies not to persons who theoretically might be
                                                      dangerous at some point in their lives. Instead, it applies only to
                                  18                  those who were found, through procedures satisfying due process,
                                                      actually dangerous in the past.
                                  19
                                       Id. at 1121 (emphasis in original).
                                  20
                                               The government’s argument reduces to a waiver based on (i) notice to the patient of a
                                  21
                                       right to seek a writ of habeas corpus plus (ii) the failure to do so.
                                  22
                                               A waiver must be knowing and voluntary. See Boykin v. Alabama, 395 U.S. 238, 242
                                  23
                                       (1969). To be knowing, the patient must be of sound enough mind to understand his or her
                                  24
                                       right. See Godinez v. Moran, 509 U.S. 389, 396 (1993). It must also be informed, meaning he
                                  25
                                       or she must be informed of his or her rights and the consequences. To be voluntary, the waiver
                                  26
                                       must be free of compulsion or pressure. Moran v. Burbine, 475 U.S. 412, 421 (1986).
                                  27

                                  28
                                                                                          18
                                       Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 19 of 23




                                   1         The burden of establishing a waiver is on the party asserting waiver. See Prieto v. Paul

                                   2   Revere Life Ins. Co., 354 F.3d 1005, 1012 (9th Cir. 2004). Here, the record does not establish

                                   3   a valid waiver.

                                   4         Despite the absence of records, the government contends that here the Section 5250

                                   5   “certification” necessarily constituted an involuntary commitment. Recall as well that Mai

                                   6   insists that commitments under Section 922(g)(4) must be based on “mental illness.”

                                   7   The government’s argument, therefore, reduces to the manifest contradiction that someone

                                   8   who is so mentally ill that he or she must be involuntarily confined nevertheless has sufficient

                                   9   soundness of mind to knowingly and intelligently waive his or her right to seek judicial review.

                                  10   This counterfeit logic is self-cancelling.

                                  11         Moreover, was any waiver here informed? The answer is no. Although the California

                                  12   statute required notice of his right to seek habeas corpus review, the statutory notice did not
Northern District of California
 United States District Court




                                  13   advise that acquiescing in the fourteen-day detention would result in a lifetime ban on owning

                                  14   or possessing a firearm or ammunition. Such a notice should have been given if any state or

                                  15   federal government wanted to later say that the fourteen-day treatment would forfeit his

                                  16   Second Amendment rights for the rest of his life. See United States v. Bonilla, 637 F.3d 980

                                  17   (9th Cir. 2011); see also United States v. Gonzales, 884 F.3d 457 (2d Cir. 2018).

                                  18         To return to where we began, plaintiff’s certification was never vetted by any judge.

                                  19   There was no judicial involvement whatsoever, much less any “robust judicial involvement.”

                                  20   Unlike in Mai involving the Washington regime, the California procedure did not

                                  21   automatically require judicial involvement up front. The government has not carried its burden

                                  22   to show that plaintiff knowingly and voluntarily made an informed waiver.

                                  23         In summary, under Mai, plaintiff’s Section 5250 “certification” was not a “commitment”

                                  24   within the meaning of Section 922(g)(4) and defendants may not withhold his firearm permit

                                  25   on that ground.

                                  26        4.      THE GOVERNMENT’S CLARIFICATION.
                                  27         In response to an inquiry why the federal defendants never filed an answer (and thus how

                                  28   any waiver argument was even preserved), counsel quoted an order early on of the Court
                                                                                       19
                                       Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 20 of 23




                                   1   stating (Dkt. No. 49): “For the above-stated reasons, defendant’s motion to dismiss is Denied.

                                   2   Discovery should proceed for approximately ninety days until April 22, 2020, after which the

                                   3   parties may move for summary judgment . . . .” But that order never deleted the requirement

                                   4   for an answer (and in fact all other defendants did file an answer).

                                   5        The federal defendants used the recent inquiry as an occasion to further repackage their

                                   6   waiver argument as follows (Dkt. No. 106):

                                   7                Federal Defendants confirm that they were addressing the issue
                                                    of whether availability of robust judicial proceedings satisfied
                                   8                the legal requirements of section 922(g)(4), and not asserting
                                                    an affirmative equitable defense of waiver. Federal Defendants
                                   9                continue to maintain that the statutory structure of California law
                                                    (Lanterman-Petris-Short Act, Cal. Welf. & Inst. Code §§ 5000
                                  10                et seq.), pursuant to which Plaintiff was involuntarily committed,
                                                    meets the requirements of section 922(g)(4). Plaintiff was entitled
                                  11                to a judicial hearing at any time during his commitment and aware
                                                    of that fact; Federal Defendants did not and are not arguing that
                                  12                they have an affirmative equitable defense of waiver based on
Northern District of California




                                                    Plaintiff’s failure to use the procedures available to him. Rather,
 United States District Court




                                  13                Federal Defendants argued and continue to maintain that Plaintiff’s
                                                    failure to use the procedures available under California law does
                                  14                not create a constitutional problem such that Plaintiff is now
                                                    entitled to the relief he seeks from this Court.
                                  15
                                            Respectfully, this still amounts to a waiver argument, namely that the California scheme
                                  16
                                       allowed plaintiff, after being certified, to go to superior court to obtain his freedom but it was
                                  17
                                       his own choice to spurn that opportunity. But Mai held that Section 922(g)(4)’s prohibition
                                  18
                                       applied only to those “who were found, through procedures satisfying due process, [to have
                                  19
                                       been] actually dangerous in the past.” 952 F.3d 1106, 1121 (emphasis in original). Given the
                                  20
                                       ambiguous disjunctive “or” used in the certification at issue, we cannot say now that even a
                                  21
                                       doctor, much less a judge, found he was anything other than “gravely disabled” (as opposed to
                                  22
                                       actually dangerous).
                                  23
                                            To repeat the First Circuit’s reasoning, generally approved in Mai, “as with the ban on
                                  24
                                       prior felons, Congress sought to piggyback on determinations made in prior judicial
                                  25
                                       proceedings to establish status.” Rehlander, 666 F.3d at 50. Here, there was no prior judicial
                                  26
                                       proceeding on which to piggyback. California’s scheme relegated judicial review to an after-
                                  27
                                       the-fact optional hearing with the burden placed on the certified person to seek it rather than, as
                                  28
                                                                                       20
                                       Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 21 of 23




                                   1   in the Washington and Maine schemes, a judicial hearing up front with an adversarial process

                                   2   and a judicial record serving as the foundation for the lifelong ban. That difference is critical.

                                   3        5.       PLAINTIFF’S CLAIM THAT HIS COMMITMENT WAS VOLUNTARY.
                                   4        Plaintiff testified herein that he voluntarily accepted all treatments in question. (And thus,

                                   5   under the ATF regulation, his voluntary admission was not a “commitment” under Section

                                   6   922(g)(4).)

                                   7        Defendants’ persistent reply has been to argue that Section 5250 authorized only

                                   8   involuntary certifications (an argument rejected above). An amendment to the California

                                   9   scheme in 2018, however, illuminates the probable truth of plaintiff’s testimony. Assembly

                                  10   Bill No. 2983 (approved September 27, 2018) had as its purpose to address the problem of

                                  11   hospitals requiring voluntary patients to be placed on a Section 5150 hold as a condition of

                                  12   treatment:
Northern District of California
 United States District Court




                                  13                 PURPOSE OF THIS BILL. According to the author, patients
                                                     with mental health needs often seek care in the ED [emergency
                                  14                 department] on a voluntary basis. After a medical screening exam
                                                     by an emergency physician, some patients need additional
                                  15                 psychiatric services not available at that hospital, requiring transfer
                                                     by ambulance to a psychiatric hospital to receive a higher level of
                                  16                 mental health care. The author states that a survey of emergency
                                                     physicians in California revealed that, almost universally,
                                  17                 hospitals require voluntary patients to be placed on a 5150 hold or
                                                     they will not accept transfer of that patient from the ED, however,
                                  18                 there is no such mandate in law. The author notes that the LPS
                                                     Act [Lanterman-Petris-Short Act], which provides the statutory
                                  19                 framework for community mental health services and the
                                                     provisions for handling involuntary civil commitments of persons
                                  20                 with mental health disorders was developed with the intent “to end
                                                     the inappropriate, indefinite, and involuntary commitment of
                                  21                 persons with mental health disorders,” and a 5150 hold is the
                                                     mechanism that exists to force treatment on a person when they are
                                  22                 a danger to themselves, others, or are gravely disabled. However,
                                                     if those criteria are not met and a person is voluntarily seeking
                                  23                 treatment, a 5150 is not warranted. The author asserts that the
                                                     requirement of an involuntary hold by receiving hospitals creates
                                  24                 an unnecessary barrier to care for patients, is a violation of the
                                                     persons civil liberties, does not exist for any other health care
                                  25                 condition, and unreasonably stigmatizes patients with mental
                                                     illness who are voluntarily seeking treatment. The author
                                  26                 concludes that this bill defends civil liberties by clarifying that
                                                     hospitals may not require a patient seeking voluntary mental health
                                  27                 care to be on a 5150 hold as a condition of accepting transfer of
                                                     that patient from an ED.
                                  28
                                                                                        21
                                       Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 22 of 23




                                   1   Cal. Bill Analysis, Assem. Comm. on Health, 2017–2018 Reg. Sess., A.B. 2983, at 2 (Cal.

                                   2   April 17, 2018) (emphasis added). This “universal” scenario, corrected by the 2018

                                   3   amendment, tracks exactly what plaintiff says happened to him (Stokes Dep. 106:8–107:14,

                                   4   133:14–25). (This practice evidently was done to secure funding to pay for voluntary

                                   5   treatment.) Oakcrest designated him under Section 5150, a necessary precursor to a Section

                                   6   5250 certification, and then documented his treatment as a Section 5250 case. This order

                                   7   accepts plaintiff’s testimony and finds that he voluntarily sought admission to both hospitals

                                   8   for treatment. This is an alternative ground for decision.

                                   9        6.        THE CALIFORNIA ATTORNEY GENERAL’S MOTION IS DENIED.
                                  10         The California Attorney General argues that the Eleventh Amendment bars this suit

                                  11   against him.

                                  12         “The Eleventh Amendment bars a suit against state officials when the state is the real,
Northern District of California
 United States District Court




                                  13   substantial party in interest. Thus, the general rule is that relief sought nominally against an

                                  14   officer is in fact against the sovereign if the decree would operate against the latter. And, as

                                  15   when the State itself is named as the defendant, a suit against state officials that is in fact a suit

                                  16   against a State is barred regardless of whether it seeks damages or injunctive relief.”

                                  17   Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101–02 (1984) (cleaned up).

                                  18         The Supreme Court has recognized an exception to the immunity under the Eleventh

                                  19   Amendment in Ex parte Young, 209 U.S. 123 (1908). The Ex parte Young exception applies

                                  20   to “suits for prospective declaratory and injunctive relief against state officers, sued in their

                                  21   official capacities, to enjoin an alleged ongoing violation of federal law.” Agua Caliente Band

                                  22   of Cahuilla Indians v. Hardin, 223 F.3d 1041, 1045 (9th Cir. 2000). “Under Ex parte Young,

                                  23   the state officer sued must have some connection with the enforcement of the allegedly

                                  24   unconstitutional act. This connection must be fairly direct; a generalized duty to enforce state

                                  25   law or general supervisory power over the persons responsible for enforcing the challenged

                                  26   provision will not subject an official to suit.” Los Angeles Cnty. Bar Ass’n v. Eu, 979 F.2d

                                  27   697, 704 (9th Cir. 1992) (cleaned up).

                                  28
                                                                                        22
                                       Case 3:19-cv-04613-WHA Document 114 Filed 07/30/21 Page 23 of 23




                                   1         The California Attorney General acknowledges that California law does not now prohibit

                                   2   plaintiff from owning or possessing a firearm (Dkt. No. 89 at 10, n. 4). Thus, only federal law

                                   3   is at issue.

                                   4         The California Attorney General argues there is no causal connection between himself

                                   5   and plaintiff’s injury. That is not quite true because the California Attorney General received

                                   6   the report of plaintiff’s Section 5250 certification from the facility and, without reviewing it,

                                   7   passed it through to NICS. In order to provide relief to plaintiff, it may be required that the

                                   8   California Attorney General undo the damage he has caused by correcting the entry in his own

                                   9   database. It will also likely benefit our court of appeals to have the California Attorney

                                  10   General participate in the appeal in case questions about the California scheme arise.

                                  11   Otherwise, the motion would be granted, but, for now, it is DENIED.

                                  12                                           CONCLUSION
Northern District of California
 United States District Court




                                  13         The federal defendants and state defendants shall issue plaintiff his firearm permit for the

                                  14   two firearms in question. This order, however, is STAYED PENDING RESOLUTION OF ALL

                                  15   APPEALS. Final judgment shall be entered accordingly.

                                  16

                                  17         IT IS SO ORDERED.

                                  18
                                  19   Dated: July 30, 2021.

                                  20

                                  21
                                                                                               WILLIAM ALSUP
                                  22                                                           UNITED STATES DISTRICT JUDGE
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       23
